Citation Nr: 0105989	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including secondary to the service-connected 
patellofemoral syndrome of the left knee.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling. 

3.  Whether the assignment of a 10 percent initial rating for 
hypertension was correct.  

4.  Entitlement to a compensable rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Washington, 
D.C., Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
hypertension and assigned a 10 percent rating, and denied a 
compensable rating for patellofemoral syndrome of the left 
knee; and an August 1999 rating decision which granted 
service connection for tinea pedis and assigned a 
noncompensable rating, denied service connection for a right 
knee disorder, and granted a 10 percent rating for 
patellofemoral syndrome of the left knee.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board will address the issues pertaining to 
tinea pedis and hypertension as claims for higher evaluations 
of original awards.

The service representative has also made argument which the 
Board construes as a claim for service connection for 
pseudofolliculitis barbae.  This issue has not been developed 
for appellate review and will not be addressed herein.  It is 
referred to the attention of the RO for necessary action.  





REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  Further action under the law is necessary in this 
case, prior to appellate review.  

With regard to the evaluation of the veteran's service-
connected hypertension, the Board notes that the regulations 
pertaining to rating cardiovascular disabilities, which 
include hypertension, were revised effective January 12, 
1998.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet. App. 79 (1997) (per curiam order).  

The VA General Counsel has recently provided guidance as to 
how such changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).  

Since the veteran filed his claim for an increased rating in 
March 1997, he is entitled to consideration of his disability 
under both the old and the new rating criteria.  In addition, 
the veteran's representative has asserted that the veteran 
has additional heart disability due to the hypertension.  In 
particular, he pointed to the March 1999 chest X-ray which 
indicated that the veteran's left ventricle was slightly 
prominent.  Accordingly, another examination is necessary.  

With regard to the veteran's claim for an increased rating 
for the service-connected patellofemoral syndrome of the left 
knee, the attention of the RO and the examiner is directed to 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the United States Court of Appeals for Veterans 
Claims held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  The veteran has indicated 
that the disabilities cause him considerable pain, and that 
he has difficulty participating in any significant physical 
activity.  However, the examiner did not specifically comment 
on the additional range of motion loss that might be 
attributable to the factors listed in 38 C.F.R. §§ 4.40 and 
4.45.  Therefore, another examination is necessary.  

The Board also notes that, the VA General Counsel has issued 
an opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately for any 
limitation of motion and instability without violating the 
prohibition against pyramiding provided for in 38 C.F.R. 
§ 4.14 (2000).  VAOPGCPREC 23-97 (July 1, 1997).  In a later 
opinion, the General Counsel noted that a similar approach to 
other diagnostic codes, which do not involve limitation of 
motion, should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
These opinions should be considered in rating the veteran's 
claim to the extent that they are relevant.  

With respect to his right knee disorder, the veteran should 
be advised that he may submit evidence which tends to show 
that such disorder was of service origin, or related to 
service-connected disability.  In March 1995, the Court 
issued a decision in the case of Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court held in that case, reversing prior 
caselaw, that "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, 7 Vet. 
App. at 448 (emphasis in original).  Consideration of the 
claim for service connection for a right knee disorder must 
be made in accordance with the Court's guidance.

Finally, with respect to the claim for a compensable rating 
for tinea pedis, the Board notes that at the time of his last 
VA skin examination, in March 1999, the veteran indicated 
that he had not been under "specific" treatment from a 
physician for this disability since retirement from service.  
However, in October 1999 he did report that he was then under 
a physician's care.  These records must be obtained for 
appellate review.  

The veteran is henceforth advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right and left knee disabilities, tinea 
pedis and hypertension .  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

3.  The RO should obtain the veteran's 
complete VA treatment record since March 
1999.  Once obtained, all records that 
are not already in the file must be 
associated with the claims folder.  

4.  If the VA is unable to obtain all 
relevant records requested or identified 
by the veteran, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  The RO should schedule the veteran 
for an examination to ascertain the 
current severity of the veteran's 
hypertension, as well as any 
symptomatology associated with that 
hypertension.  The examiner must be 
provided with the old and revised 
criteria for evaluating hypertension and 
hypertensive and arteriosclerotic heart 
disease.  The examiner should evaluate 
the veteran's blood pressure and also 
determine if there is any heart disease 
present.  The examiner should also 
explain the significance of a finding of 
a slightly prominent left ventricle as 
shown upon X-ray in March 1999.  If any 
diagnosable heart disease is present, the 
examiner should address each of the 
criteria in the rating schedule (old and 
new) for the appropriate heart disease to 
assure that all findings necessary to 
rate the veteran are included in the 
examination report.  

6.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected left knee; and the etiology of 
his right knee disorder.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests 
and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  It would 
be especially helpful to the Board if the 
answers were proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  The examiner should provide the 
range of motion, in degrees, of the 
veteran's left knee.  

II.  The examiner should note 
whether there is any subluxation or 
lateral instability of the left 
knee; and if so, should indicate 
whether the impairment would be 
considered slight, moderate, or 
severe.  

III.  The examiner should comment as 
to whether the veteran experiences 
frequent episodes of locking, or 
effusion into the joint of the left 
knee.  

IV.  The examiner should indicate 
whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, this determinations should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

V.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's left knee is used 
repeatedly over time.  This 
determination should, if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

VI.  The examiner should indicate 
whether the veteran has a current 
right knee disorder.  If yes, the 
relevant clinical diagnosis(es) 
should be provided.  

VII.  The examiner should express an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed right knee disability is 
causally related to his military 
service; or causally related to or 
aggravated by the veteran's service-
connected patellofemoral syndrome of 
the left knee.  The degree of 
aggravation should be quantified to 
the extent possible.  

7.  The RO should also consider whether 
the veteran should be afforded a up-to-
date examination of his tinea pedis.  In 
the event such is accorded, the examiner 
should be afforded the opportunity to 
review the veteran's claims folder.  A 
full description of all areas of 
involvement and symptoms pertaining 
thereto should be made by the examiner.  

8.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should readjudicate the veteran's 
claims.  In the event the veteran, 
without good cause, fails to report for 
scheduled VA examination, consideration 
of his claims should be made under the 
provisions of 38 C.F.R. § 3.655.  If any 
of the determinations remain adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


